Citation Nr: 0308768	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran had active service from July 1954 to July 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen 
previously denied claims for service connection for 
hypertension, a nervous (psychiatric) disorder, and a lumbar 
spine disability had not been received.  

In June 2001, the Board found sufficient evidence to reopen 
the claims for service connection for hypertension, a 
psychiatric disorder, and a lumbar spine disability.  To that 
extent, those claims were granted.  The Board remanded those 
issues to the RO for further development to include VCAA 
compliance and medical evidence development.  Those issues 
now will be regarded on a de novo basis.  

The issue of entitlement to service connection for a 
psychiatric disorder is now ready for appellate review; 
however, the issues of service connection for hypertension 
and lumbar spine disability are the subjects of the attached 
Remand.  


FINDINGS OF FACT

1.  Service medical records were negative for complaints, 
treatment, or diagnoses of a psychiatric disorder.

2.  There is no competent medical evidence of a current 
diagnosis for a psychiatric condition.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for a 
psychiatric disorder as a result of active service.  The 
veteran asserts that he was treated for nervousness in 
July 1957.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show no findings, treatment, or 
diagnosis of a psychiatric disorder in service.  Psychiatric 
clinical evaluation on enlistment examination in July 1954 
and on separation examination in May 1957 proved normal.  

After service, the veteran underwent VA examination in 
November 1957.  He complained of nervousness at the time.  
Examination revealed him to be psychiatrically normal.  No 
psychiatric diagnosis was provided.  

The veteran's record also reflects a November 1999 statement 
from an individual who indicated that from 1962 to 1970, he 
worked for a private physician who treated the veteran for 
his nerves.  This individual explained that the private 
physician was deceased and that all of the medical records 
were missing.  

Additionally, a November 1999 statement from the veteran's 
cousin was submitted in support of his claim.  She related 
that the veteran received treatment for a severe nervous 
condition from two private physicians who were now deceased.  
A high school friend and the veteran's brother also submitted 
statements that indicated that the veteran was different 
after his return from service and he suffered from 
nervousness after service that he did not have prior to his 
active service.  

In connection with the development of this claim, the veteran 
underwent a VA psychiatric examination in September 2001.  
The veteran related that after the military, he had a nervous 
condition.  He had problems sleeping, had nightmares, felt 
depressed, and stressed.  He lived with his aunt, stepmother, 
and father.  He worked as a janitor for six or seven years 
and then for Sears for greater than 20 years.  At the time of 
the examination, he worked in a discount auto supply store 
for four hours per day.  He related that he was unable to 
work longer than four hours a day because of a burning 
sensation in his feet.  He stated that he lived with his wife 
and that they had been together for more than 40 years.  They 
have four sons.  He denied a history of drug or alcohol 
usage.  Mental status examination showed the veteran was 
oriented to person, place, and time with good eye contact.  
He spoke articulately.  He was well groomed and looked 
younger than his stated age.  Insight and judgment were good.  
He denied auditory or visual hallucinations.  He also denied 
suicidal or homicidal ideation.  There was no evidence of 
paranoid ideas, loose associations, or of flight of ideas.  
The examiner stated that at the time of the examination, 
there was no evidence of delusional thought process or 
cognitive impairment.  He did not have vegetative signs or 
symptoms associated with depression.  He was not considered a 
danger to himself or others.  There was no psychiatric 
diagnosis at the time of the examination and his global 
assessment of functioning was 70.  

Although the veteran claims that he has a psychiatric 
disorder due to service, only he, his family members, and 
high school friend indicate that he has a psychiatric 
disorder related to service.  The veteran's family and friend 
can relate changes they observe in the veteran's behavior, 
but none has indicated that they were licensed medical 
personnel who had knowledge of his condition. It is well 
established that lay persons cannot provide testimony when an 
expert opinion is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of a psychiatric disorder.  
Therefore, service connection for a psychiatric disorder is 
not warranted.  

II.  VCAA Considerations 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran was advised of the applicable laws and regulations, 
and the evidence needed to substantiate his claim by a 
statement of the case, June 2001 supplemental statement of 
the case.  In particular, the June 2001 supplemental 
statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  
These documents further advised the veteran that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.   Thus, VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and VA 
examination reports.  Additionally, he has also had the 
opportunity to testify at a hearing regarding his claim.  He 
declined.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

The veteran reported that he received treatment at the VA 
Medical Clinic in Coral Gables, Florida for hypertension and 
lumbar spine in 1957 and that he has continued to receive 
treatment from VA since that time.  It does not appear that 
the etiology of these disorders have been addressed by 
examination.   VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature, etiology, and extent of the 
veteran's disabilities.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Clinic in Coral Gables for any outpatient 
treatment for hypertension and/or lumbar 
spine disorder during the period of 1957.  
If these records cannot be located, a 
statement to that effect should be placed 
in the file.  

2.  The veteran should be afforded a VA 
orthopedic examination of the lumbar 
spine to determine the nature and extent 
of his lumbar spine disorder.  Send the 
claims folder to the examiner for review 
prior to the examination of the veteran.  
The veteran should be provided all 
indicated testing, to include x-rays and 
any other testing deemed necessary by the 
examiner.  After a thorough review of the 
claims folder, the examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not that the 
veteran's current lumbar spine disorder, 
is related to any injury sustained in 
service.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.   

3.  The veteran should be afforded a VA 
hypertension examination to determine the 
nature and extent of his hypertension.  
Send the claims folder to the examiner 
for review prior to the examination of 
the veteran.  The veteran should be 
provided all indicated testing deemed 
necessary by the examiner.  After a 
thorough review of the claims folder, the 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hypertension is related to any elevated 
readings indicating hypertension in 
service or within one year of service 
discharge.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

